Citation Nr: 0107201	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  96-01 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from September 1969 to April 
1971.  His record of service (DD-214) shows he trained as a 
light weapons infantryman and served with the United States 
Army in Vietnam.  His decorations include a Combat 
Infantryman's Badge, an Air Medal, a Bronze Star, an Army 
Commendation Medal, a Vietnam Service Medal, and a Vietnam 
Campaign Medal.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Phoenix, Arizona, 
Department of Veterans Affairs (VA) Regional Office (RO).  

In September 1994 the RO granted entitlement to service 
connection for PTSD and assigned a 30 percent disability 
rating, effective March 21, 1994, a temporary total 
evaluation based on hospital treatment for PTSD in excess of 
21 days per 38 C.F.R. § 4.29 (2000) effective from April 26, 
1994 through May 31, 1994, and reinstated the 30 percent 
evaluation effective June 1, 1994.  

In February 2000 the RO increased the evaluation for PTSD to 
50 percent effective June 1, 1994.  The veteran is presumed 
to be seeking the maximum available evaluation, and therefore 
his appeal remains pending.  AB v. Brown, 6 Vet App 35 
(1993).

The Board notes that in his substantive appeal, VA Form 9, 
received in October 1995, the veteran indicated that he 
wanted a hearing before a Member of the Board at the RO 
located in Phoenix, Arizona.  A hearing was scheduled and the 
veteran was notified of the time and place of the hearing by 
letter dated in February 1996.  However, the veteran failed 
to appear for the hearing.  A hearing was rescheduled and he 
was notified by letter dated in May 1996 of the time and 
place of the hearing.  The record reflects that he again 
failed to appear for the scheduled hearing.  By letter dated 
in January 2001, the veteran was notified of the time and 
place of another rescheduled hearing.  However, he again 
failed to appear without good cause shown, and therefore, the 
hearing request is considered withdrawn.  38 C.F.R. § 
20.704(b) & (d) (2000).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an informed decision 
on the veteran's appeal has been obtained.

2.  PTSD is manifested by occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood due to factors such as 
suicidal ideation, impaired impulse control, and difficulty 
in adapting to stressful circumstances.  


CONCLUSION OF LAW

The criteria for assignment of a 70 percent evaluation for 
service-connected PTSD have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.132, 
Diagnostic Code 9411 (effective prior to November 7, 1996), 
and 38 C.F.R. § 4.130, Diagnostic Code 9411 (effective since 
November 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

An April 1994 record of treatment indicates that the veteran 
was employed but worked alone.  He presented as stressed and 
angry, and was emotional to the point of tears.  He seemed to 
have difficulty reasoning out complex relationship issues 
when the logical answer was not what he would like it to be.  
The assessments were PTSD-provisional and relationship 
problems.  A treatment record dated later that month 
indicates that following a confrontation with his girlfriend, 
he damaged amenities in his home and had chased his 
girlfriend down in her car.  

He presented as agitated and depressed.  His logic was 
impaired, and he was unable to decide upon logical behaviors, 
even though he would agree with the logic.  The assessments 
were PTSD-provisional and relationship problems - breakup up 
with significant other.  The examiner recommended hospital 
admission because of the veteran's thoughts of doing things 
that might result in harm to himself.  The following day, the 
veteran presented as agitated, exhausted, and depressed.  He 
spoke of despair and suicidal ideation.  

The examiner's assessments a few days later were that the 
veteran was in crisis-probably suicidal, PTSD-provisional, 
rule out adjustment disorder related to obsession with former 
significant other.  The records reflect that he was going to 
quit his job at a bail bond company because the night hours 
disrupted his life.  He was hospitalized the following month 
for, among other things, PTSD.  

VA records of psychiatric hospitalization, dated form April 
to May 1994, reflect the veteran's history of two prior 
psychiatric hospitalizations, with the last one five years 
earlier, with diagnoses of adjustment disorder and history of 
marijuana dependence.  On hospital admission in April 1994, 
the diagnoses were adjustment disorder with depressed mood, 
probable PTSD, and rule out major depression.  

The record reflects that the veteran was unemployed at that 
time.  He reported having had crying spells and feeling upset 
since his girlfriend of 4 years had left him as a result of 
his mental abuse.  The records reflect that his girlfriend 
had obtained an Order of Protection, with which he was having 
a difficult time complying.  Mental status examination 
revealed that his speech was of regular rate, rhythm, and 
tone, and goal directed.  Mood was sad.  Affect was 
constricted.  Motivation was poor.  The report notes that he 
slept three to four hours per night.  

The examiner reported that the veteran felt helpless and 
hopeless, and had decreased energy and concentration levels.  
The report notes that his appetite was poor and that he had 
had a 40-pound weight loss.  No psychomotor retardation or 
agitation was noted.  The examiner reported that he had some 
mild suicidal ideation.  He had been carrying a rifle in his 
truck, but indicated that he had recently given it to a 
friend so that he would no longer have access to it.  He also 
indicated that he wanted a National Guardsman to kill him.  
No homicidal ideation was noted.  The relevant diagnoses were 
Axis I adjustment disorder with depressed mood, probable 
PTSD, and rule out major depression; Axis II deferred, but 
strong passive traits; Axis III diarrhea; Axis IV mild; and 
Axis V 50/70.  His psychiatric medications were increased at 
hospital discharge.  

On VA examination in May 1994 the examiner stated that he had 
reviewed the claims file.  Current medications were listed as 
Tegretol, Doxepin, and Vistaril.  The veteran reported that 
he had owned a detail business for cars, and had worked as a 
welder, motorcycle mechanic and a computer installer, but was 
currently unemployed.  He reported that he had had two short-
term marriages, currently lived alone, and derived his income 
from an accident settlement.  

He related his current psychiatric problems to his history of 
combat experience in Vietnam, to include photographing the 
site at which Vietnamese had been shot and killed, to include 
seeing their decomposing bodies; firing 100 rounds into a 
"VC" 10 yards away; having had an AK-47 pointed at him by 
the enemy; and having witnessed the bodies of a mutilated 
friend and foe as a result of combat.  He reported that as a 
result of his experiences, he had recurrent stressing dreams, 
which frequently woke him from sleep, as well as intrusive 
thoughts during the day.  He stated that he had difficulty 
when confronted with reminders of these experiences, which 
were sometimes triggered by certain smells.  He indicated 
that he viewed himself as a loner who was estranged from 
others and tended to isolate himself.  He reported that he 
had difficulty holding a job as a result of frequent 
irritability.  The report notes that he tended to be 
hypervigilant, irritable and suffered from easy startle 
response.  

On mental status examination the examiner described the 
veteran as casually dressed, demonstrating adequate hygiene.  
His mood was anxious with an appropriate affect.  His speech 
was of normal tone and quality.  No suicidal or homicidal 
ideation was noted.  Thought processing was logical and goal 
directed.  There was no evidence of psychotic thought 
content.  Cognitively, he was alert and oriented in all 
spheres, and demonstrated adequate recent and remote memory, 
as well as concentrating ability.  His fund of knowledge was 
consistent with his educational level and background.  The 
relevant diagnoses were Axis I PTSD; Axis II no diagnosis; 
Axis III no diagnosis; Axis IV code #4: severe with current 
unemployment; and Axis V global assessment of functioning 
(GAF): 60 with moderate symptoms and difficulty in 
occupational and interpersonal functioning.  

VA outpatient treatment records, dated from July 1993 to 
November 1995 reflect that following the 1994 hospitalization 
the veteran underwent individual counseling and attended 
group therapy on a weekly basis.  Treatment records dated in 
March 1994 show that he reported having difficulty sleeping, 
flashbacks of Vietnam, and undirected rage.  He had very few 
friends.  He denied suicidal ideation.  He described typical 
PTSD symptoms, including hypervigilance, intrusive thoughts, 
and an exaggerated startle response.  He presented as 
moderately depressed and mildly agitated.  Test results were 
noted to be in the expected range for someone with PTSD.  

An August 1994 record indicates that the veteran had secured 
employment, but October 1995 records indicate that he was 
again unemployed.  The assessments were PTSD and chronic 
unemployment/underemployment.  

November 1995 treatment records show that the veteran 
reported having problems with social isolation and 
depression, and complained of having few friends.  He was 
unemployed.  He generally didn't get along with people he 
worked with, and was either fired or just didn't return to 
work.  He indicated that he had no contact with his mother 
and a poor relationship with his father.  The examiner stated 
that the veteran had a flat affect.  

A July 1996 case closing summary indicates that the veteran 
had obtained satisfactory employment and had gotten married.  
In September 1996 records of treatment, the examiner stated 
that he continued to exhibit PTSD symptoms.  He was described 
as anxious and concerned.  His work had been steady, but it 
was a result of working at an isolated station, as he did not 
interact with other workers or supervisors well.  The veteran 
indicated that he had nightmares that scared his wife out of 
the room and that he would awake in a sweat. 

In a social work assessment report, prepared in September 
1997, the veteran reported that he resided with his third 
wife and stepdaughter.  The report notes that he was employed 
with a cable company soldering wires.  

The examiner reported that while the veteran's work had been 
steady, he worked at an isolated station and did not interact 
with other workers or supervisors well.  The examiner stated 
that his medical chart suggested that his behavior was a 
recurrent theme, and indicated that his ability to relate to 
coworkers, without verbal and near physical altercations, had 
decreased since 1994.  The veteran complained of constant 
nightmares and recurrent and intrusive distressing 
recollections.  He reported that he was restless at night and 
awoke in a cold sweat all of the time.  He indicated that he 
did not go out, other than to his job, because of the intense 
distress he experienced with events that reminded him of 
Vietnam.  

Psychomotor-social assessment revealed that the veteran was 
alert, oriented, and ambulatory.  He was neat, clean, and 
casually dressed.  His speech was of regular rate, rhythm, 
and tone.  Mood was sad.  Affect was constricted and subdued, 
but generally appropriate to content.  The veteran showed no 
overt sign of perceptual dysfunction or unusual thought 
process.  The examiner reported that he presented with never 
having been able to overcome reexperiencing war trauma as 
evidenced by recurrent and intrusive distressing 
recollections and recurrent distressing dreams of the event.  

She stated that the veteran presented with continuing numbing 
of responsiveness or avoidance of stimuli associated with 
trauma, as evidenced by efforts to avoid thought and 
feelings, inability to recall important aspects of trauma, 
feelings of alienation and of being misunderstood, and by 
detachment from others.  The assessments were Axis I PTSD, 
adjustment disorder with depressed mood, and dysthymia; Axis 
II history of substance abuse; Axis III deferred; Axis IV 
moderate; and Axis V 50/60.  A list of preliminary problems 
included affective disorders, family/parent-child; financial; 
marital/partner; other adjustment problems; peer/social; and 
substance.  

On VA examination in September 1997 the examiner stated that 
the claims file had been reviewed.  The veteran's chief 
complaint was of nightmares related to combat in Vietnam, on 
average of about once per week.  He stated that he had struck 
his wife in the past when thrashing around as a result of the 
nightmares.  

He reported that he had intrusive thoughts on a daily basis, 
and that anger and irritability were a source of difficulty.  
He described going from being all right in to a fit of rage 
in a matter of a second, over something insignificant.  He 
reported having had numerous flashbacks during the previous 
year.  He had no current suicidal ideation and his last 
suicide gesture had been in 1991.  He described a long-
distance relationship with his parents as "all right," and 
indicated that he maintained a relationship with his one 
sister.  He reported no significant social activities, but 
indicated that he attended church and had one friend with 
whom he would occasionally do things.  He stated that his 
full-time employment with a cable company during the past 
year had allowed him to work alone, but that verbal conflicts 
at work had resulted in written and verbal warnings.  

Mental status examination revealed that his recent memory was 
mildly impaired, remote memory was intact, speech was 
somewhat hesitant, and he was oriented in all spheres.  The 
report notes that thought process production was hesitant and 
that he tended to speak only in response to the examiner's 
question.  Continuum of thought was goal directed and 
logical.  Thought content contained no suicidal or homicidal 
ideation.  There were no delusions, ideas of reference, or 
feelings of unreality.  His abstract ability as measured by 
both similarities and proverbs was good.  

Concentration measured by both similarities and proverbs was 
good.  Concentration as measured by serial 7s was mildly 
impaired.  He responded with 93 and then started 96, 89, 74, 
and 67.  He was able to compute 10 percent of 150 accurately 
and quickly in his head.  His mood by his self-report was 
"all right right now," while the examiner evaluated his 
mood as euthymic and his range of affect as broad.  He was 
alert and responsive.  His judgment and insight were good.  
The examiner stated that the veteran's ability to work was 
mildly affected by his PTSD.  He explained that a major area 
of concern related to his anger and irritability, as it also 
related to his ability to get along with coworkers in the 
work setting.  He was aware that additional anger outbursts 
on the job would first lead to suspension, and finally to 
termination.  

The examiner opined that he had a good understanding of this 
process, and had sufficiently verbalized to the examiner that 
he was ok.  The diagnoses were Axis I PTSD, chronic; Axis II 
no diagnosis; Axis III none; Axis IV conflict at work, social 
isolation, and combat experiences; and Axis V current GAF 60.  
Highest GAF in the past year was also 60.  

VA outpatient treatment records dated in June 1998 show that 
the veteran presented with complaints of having problems at 
home.  He reported that he had become violent with his wife 
and daughter, and tended to blow things out of proportion.  
He reported that he had almost been fired from his job the 
day before.  He denied suicidal and homicidal ideation.  
Mental status examination revealed that he was alert and 
oriented times four.  The report of examination notes that 
memory and concentration were fine.  The examiner described 
him as neatly groomed.  The examiner stated that the veteran 
felt anxious, and cried easily from TV shows and would then 
become upset about other things.  The report notes that he 
had had low energy since November 1997, and had difficulty 
controlling his anger.  He denied auditory or visual 
hallucinations.  The initial impression was Axis I PTSD, 
cyclothymia, cannabis dependence in remission, and history of 
prior alcohol dependence; and Axis II deferred.  

On VA examination in September 1999 the veteran's chief 
complaint was problems getting back to work.  Medications for 
mental health symptoms were listed as Divalproex and 
Trazadone.  He reported that he felt more nervous than he had 
been in the past, cried easily, was sensitive and emotional, 
and had problems controlling anger.  He stated that recurrent 
thoughts of the people that died near him during service made 
him isolate himself.  He stated that he avoided seeing 
friends he had served with in Vietnam, heard noises, would 
not shoot his gun or even hold one.  

He indicated that he was not imminently suicidal but stated 
that he did not want to be a burden on his wife or family.  
He stated that his wife and daughter were not living with him 
because they were not getting along.  He reported having 
nightmares on a weekly basis.  

He reported that he had no contact with his mother and was in 
contact with his sister about once per year.  He reported 
having had in excess of 20 jobs since service, which had all 
ended because he had become frustrated and was unable to stay 
in one place.  He stated that he had once been fired because 
of his temper.  He reported that he had maintained his most 
recent job for three years, until 1999.  He explained that 
after he had been moved from an isolated station to the 
assembly line with other workers, he left because he could 
not handle the situation.  

Mental status examination disclosed that his immediate memory 
was intact.  He was able to repeat three unrelated words.  
His remote memory appeared intact, as he was able to report 
dates and details of his past.  He was alert and oriented in 
all spheres.  His speech was somewhat shaky.  His thought 
process production was spontaneous.  Continuity of thought 
was relevant.  He denied current suicidal ideation.  He 
reported experiencing a strange feeling that his wife was 
often talking to him when she was not there.  

His abstract thinking skills, measured by similarities, were 
intact, but when measured by proverbs, were poor.  His 
concentration, measured by a serial 7s task, was intact.  The 
veteran described his mood as, nervous, while the examiner 
evaluated his mood as depressed.  His affect was appropriate.  
His judgment and insight were fair.  The diagnoses were Axis 
I PTSD, moderate to severe; Axis II deferred; Axis III 
deferred to medical opinion; Axis IV occupational 
and interpersonal problems, combat experience during the 
Vietnam War; and Axis V current GAF 50 with the highest GAF 
in the past year also 50. 

In a May 2000 statement, the veteran reported that his wife 
and stepchild were residing with him.  He indicated that he 
was unemployed.  

On VA examination in August 2000, the examiner stated that 
the claims file had been reviewed.  The examiner further 
stated that he had examined the veteran 11 months earlier and 
that the current evaluation focused on changes since that 
time.  

He reported that the veteran denied any significant changes.  
He indicated that he had been staying in his house much of 
the time, had gotten angry, and had broken the walls and 
doors inside of his home, and had had some problems with the 
neighbors.  He stated that he continued to have nervousness 
and night sweats, as well as dreams of trying not to get hurt 
or of trying to stay alive.  The report notes that he 
continued to have suicidal ideation.  He indicated that he 
slept with a gun in his room, and the examiner pointed out 
that he had previously been unable to be around weapons.  

The examiner reported that during the previous examination, 
he had reported experiencing thoughts about Vietnam, which 
were triggered by certain smells, and that his symptoms 
fluctuated.  He reported that he was currently getting along 
better with his wife of 5 years, than he had in the past.  On 
mental status examination, the examiner described him as 
somewhat disheveled.  He made no eye contact with the 
examiner during the evaluation and continuously looked down 
at the floor.  His speech was slow.  His thought process 
production was terse.  His continuity of thought was 
relevant.  His mood appeared despairing and his affect was 
congruent with his mood.  

The examiner reported that the veteran had difficulty with 
performing a backward serial 7s task.  The directions had to 
be repeated several times, and he completed the task slowly.  
He only made three of five correct responses.  He also had 
difficulty with the recall of unrelated words.  His abstract 
thinking skills, measured by similarities, were poor.  The 
examiner stated that his overall judgment was fair and his 
insight was poor.  The diagnoses were Axis I PTSD, severe; 
Axis II deferred; Axis III none noted; Axis IV combat 
experience during the Vietnam War; and Axis V 45-50 with the 
highest GAF during the past year being 50.  


Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2000).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (2000).  In determining the 
disability evaluation, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1, 4.2 (2000), which 
require the evaluation of the complete medical history of the 
veteran's condition.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  

In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.  

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2000).

During the pendency of the veteran's appeal, the regulations 
pertinent to rating mental disorders were amended, effective 
November 7, 1996.  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where a law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the veteran should and will 
apply unless Congress provides otherwise or permits the 
Secretary to do otherwise.

VA's General Counsel has interpreted Karnas to mean that 
where a law or regulation changes during the pendency of a 
claim for increased rating, the Board should first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
1991), can be no earlier than the effective date of that 
change.  The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  VAOPGCPREC 3-2000.

Before November 7, 1996, VA regulations provided that the 
severity of a psychiatric disorder was premised upon actual 
symptomatology, as it affected social and industrial 
adaptability.  38 C.F.R. § 4.130 (1996).  Two of the most 
important determinants were time lost from gainful employment 
and decrease in work efficiency.  Id.


The pre-November 7, 1996, schedular criteria for PTSD provide 
for a 10 percent evaluation where such is manifested by less 
than the criteria for 30 percent, with emotional tension or 
other evidence of anxiety productive of mild social and 
industrial impairment.  A 30 percent evaluation is warranted 
where there is definite impairment in the ability to 
establish or maintain effective or wholesome relationships 
with people and the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  

A 50 percent evaluation for PTSD is warranted where the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired and by 
reason of the psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent 
evaluation is warranted where the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  

A 100 percent evaluation is warranted where the attitudes of 
all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community: 
there is evidence of totally incapacitating psychoneurotic 
symptoms bordering on the gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior and where the veteran is 
demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132, Diagnostic Code 9411.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
qualitative in character, and invited the Board to construe 
the term "definite" in a manner that would quantify the 
degree of impairment for purposes of meeting the statutory 
requirement that the Board articulate "reasons and bases" 
for its decision.  38 U.S.C.A. § 7104(d)(1).  



In a precedent opinion, dated November 9, 1993, the VA 
General Counsel concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93.  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 
7104(c).

Effective November 7, 1996, 38 C.F.R. § 4.130, provides for a 
10 percent evaluation where PTSD is manifested by 
occupational and social impairment due to mild or transient 
symptoms that decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, 
or where the symptoms are controlled by continuous 
medication.  

Such provides for a 30 percent disability rating when there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment or abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood; suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control such as unprovoked irritability with periods 
of violence; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances; inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted where there is evidence 
of total occupational and social impairment due to gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  61 Fed. Reg. 
52695-52702 (October 8, 1996) (codified at 
38 C.F.R. § 4.130).  

In addition, other related regulations were amended in 
November 1996.  According to the applicable rating criteria, 
when evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered. 38 C.F.R. § 4.126(a) 
(as amended by 61 Fed. Reg. 52695-52702).  

In addition, the evaluation must be based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  
Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b) (as amended 
by 61 Fed. Reg. 52695-52702).



GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (4th ed. 1994), p. 32.).  GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).

Preliminary Matters

Newly enacted legislation now provides as follows:

(a) Except as otherwise provided by law, 
a claimant has the responsibility to 
present and support a claim for benefits 
under laws administered by the Secretary.

(b) The Secretary shall consider all 
information and lay and medical evidence 
of record in a case before the Secretary 
with respect to benefits under laws 
administered by the Secretary.  

When there is an approximate balance of 
positive and negative evidence regarding 
any issue material to the determination 
of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified at 
38 U.S.C. § 5107).  

In reaching its decision the Board has considered the 
Veterans Claims Assistance Act of 2000.  In this case, the 
Board finds that the veteran is not prejudiced by its 
consideration of his claim pursuant to this new legislation 
insofar as VA has already met all obligations to the veteran 
under this new legislation.  The veteran has had VA 
psychiatric examinations, the RO has obtained private and VA 
records relevant to psychiatric treatment and evaluation, 
and, the veteran has been offered the opportunity to submit 
evidence and argument on the merits of the issue on appeal, 
and has done so.  The veteran has also been advised of the 
change in mental disorder evaluation regulations.  In view of 
the foregoing, the Board finds that the veteran will not be 
prejudiced by its actions and that a remand for adjudication 
of the claim under the new law by the RO would only serve to 
further delay resolution of the veteran's claim.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).


Analysis

For the period prior to November 7, 1996, only the unrevised 
mental disorders rating criteria may be considered in 
determining the severity of the veteran's PTSD.  VAOPGCPREC 
3-2000.  

In this case VA outpatient records reflect that the veteran's 
ability to retain employment is severely impaired, as well as 
his ability maintain effective or favorable  relationships 
due to his PTSD.  He is noted to be intermittently suicidal, 
shows an impairment in his thought processes, memory and 
mood. 

VA outpatient records show that the veteran had been 
hospitalized on three occasions for his mental conditions, to 
include PTSD.  His GAF was 50 at hospital admission in 1994.  
As noted above, a GAF score of 50 to 41 contemplates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  See DSM IV.  

Psychiatric therapy records, dated from July 1993 to February 
1996 indicate that the veteran was employed off and on, 
suicidal at times, and had ongoing relationship problems, to 
include an obsession with his significant other.  He was 
described as agitated, stressed and angry.  His mood was 
described at varying times as sad, depressed, and anxious.  
The examiner stated that he had impaired logic and was unable 
to exhibit logical behaviors.  In an April 1994 VA outpatient 
record, the examiner stated that the veteran had difficulty 
reasoning out complex relationship issues.  

On VA examination in May 1994, the veteran reported that he 
had difficulty maintaining employment as a result of frequent 
irritability and the examiner reported that the veteran had 
difficulty in occupational and interpersonal functioning.  
The diagnoses in October 1995 were PTSD and chronic 
unemployment/underemployment.  While the evidence shows that 
was able to obtain employment, the September 1996 examiner 
attributed the veteran's employed status to the fact that he 
was able to work in an isolated station, pointing out that he 
did not interact with other employees or supervisors well.  

In fact, the August 1997 social work assessment report notes 
that it had become increasingly more difficult since 1994 for 
the veteran to relate to coworkers without verbal and near 
physical altercations.  Thus, the evidence supports a finding 
that PTSD did result in severe social and industrial 
impairment as contemplated by the old rating criteria.  


Further, on VA mental status examination in September 1997 
and August 2000, the veteran's speech was described as 
somewhat hesitant, and slow, respectively.  The September 
1997 VA examiner concluded that the veteran's anger and 
irritability as it related to his inability to get along with 
coworkers in the work setting might lead to termination.  
While that examiner described the veteran's ability to work 
was only mildly affected by PTSD, he diagnosed PTSD with 
chronic conflict at work and social isolation.  

The September 1999 examiner reported that the veteran was 
unemployed as a result of not being able to get along with 
coworkers.  The diagnoses were PTSD, moderate to severe and 
occupational and interpersonal problems.  His speech was 
noted to be shaky.  Further, on VA examination in August 
2000, the examiner described the veteran as disheveled and 
indicated that there had been no significant improvement 
during the past year.  While the veteran indicated he was 
getting along better with his wife, the report notes that he 
again had suicidal ideation, had succumbed to fits of anger, 
had slow speech, a terse thought process production, and a 
despairing mood.  

A GAF of 45-50 was assigned.  A GAF of 45 is indicative of 
serious symptoms.  Thus, the evidence supports a finding that 
PTSD did result in severe social and industrial impairment as 
contemplated by the new rating criteria.  The Board has 
resolved any doubt in the veteran's favor and a 70 percent 
evaluation for PTSD is assigned for the entire period service 
connection has been in effect.  See 38 C.F.R. §§ 4.3, 4.7.

In the foregoing discussion the Board has determined that 
PTSD, both prior and subsequent to November 7, 1996, was and 
has been productive of at leave severe social and industrial 
impairment under the previous criteria, and that as of 
November 7, 1996, PTSD has been productive of a level of 
impairment contemplated in the 70 percent level of impairment 
under the revised criteria as well.


As to both periods of time, that is, prior and subsequent to 
the effective date of the amended criteria, November 7, 1996, 
under either criteria, the Board finds that PTSD was and has 
not been productive of total disablement.  The Board notes 
that while the veteran certainly has had an erratic 
employment history, he nonetheless managed to maintain 
gainful employment, even though he had several jobs which 
terminated due to the disabling manifestations of his PTSD.  

In this regard, the Board notes that at no time did any 
competent medical professional consider the veteran to be 
unemployable because of the fact that he was working, 
although to a degree sporadically.  Moreover, there were 
times reported when the veteran did have relative stability 
in the work environment even though reported as attributable 
to his lack of contact with others on a regular basis.  

Also, under the previous criteria, it was never shown that 
the attitudes of all his contacts except the most intimate 
were so adversely affected as to result in virtual isolation 
in the community.  There were never any totally 
incapacitating psychoneurotic symptoms bordering on the gross 
repudiation of reality, with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  

On the contrary, VA examinations, whether on an outpatient 
basis or during inpatient care, found that the veteran 
consistently demonstrated control of his mental faculties.  
He was never found to have demonstrated loss of contact with 
reality.  Symptomatic manifestations of PTSD never impaired 
his ability to conduct himself properly.  The veteran, while 
he did demonstrate isolative behavior both inside and outside 
of the industrial environment, was never shown to have become 
isolated in the community.  PTSD was never shown to be more 
than severely disabling during the period of time prior to or 
subsequent to the date of implementation of the amended 
criteria.


As to the amended criteria effective November 7, 1996, the 
evidentiary record as of this date never showed evidence of 
total occupational and social impairment due to gross 
impairment in thought processes or communication, persistent 
delusions or hallucination, grossly inappropriate behavior, 
persistent danger of hurting self or others, intermittent 
inability to perform the activities of daily living, 
disorientation as to time or place, or memory loss for names 
of close relatives, own occupation or own name.  Accordingly, 
the Board finds that the 70 percent evaluation adequately 
compensates the level of psychiatric impairment due to PTSD 
as contemplated by the pertinent government criteria both 
prior and subsequent to November 7, 1996, the effective date 
of implementation of the amended rating criteria.

Additional Consideration

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
evaluated the veteran's claim in light of the criteria for 
extraschedular evaluation, but did not grant entitlement to 
an increased evaluation on that basis.

The Court has further held that the Board must address 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the VA Under Secretary for Benefits or the 
Director of the VA Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  The record shows that 
the veteran was previously hospitalized for PTSD in 1994.  
Accordingly, the record is not reflective of a need for 
frequent inpatient care.  There exists no doubt that PTSD has 
adversely affected the veteran's ability to do work; however, 
the current 70 percent evaluation contemplates severe or 
serious interference in maintaining employment, and the 
record does not support marked interference with employment 
warranting extraschedular consideration.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
PTSD.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action on this 
question.

The Board concludes by noting that although the decision 
herein included consideration of the Court's decision in 
Fenderson, supra, the veteran has not been prejudiced by such 
discussion.  The veteran has been advised of the laws and 
regulations pertinent to evaluation of psychiatric 
disabilities and the decision pertinent to rating evaluation 
herein is completely favorable.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-394 (1993).


ORDER

Entitlement to an initial evaluation of 70 percent for PTSD 
is granted, subject to the criteria governing the payment of 
monetary benefits.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

